  Case 3:20-cv-01787-X-BT Document 27 Filed 03/08/21                  Page 1 of 3 PageID 85



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 JOSE A. RIVERA,                                 §
                                                 §
                  Plaintiff,                     §
                                                 §
 v.                                              §    Civil Action No. 3:20-cv-1787-X-BT
                                                 §
 DALLAS COUNTY SRTs, et al.,                     §
                                                 §
                  Defendants.                    §

            ORDER ACCEPTING FINDINGS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court is the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge dated February 8, 2021. The Magistrate Judge

recommends that the plaintiff’s complaint be dismissed under 28 U.S.C. § 1915 and

any pending motions denied as moot. The plaintiff filed objections. 1 The Court

therefore reviews the Findings, Conclusions, and Recommendation de novo.

       The Magistrate Judge ruled that (1) Dallas County Jail is a nonjural entity

that cannot be sued, (2) the plaintiff does not establish municipal liability against

Dallas County, and (3) the Court cannot issue process to a John Doe defendant. 2 The

plaintiff objects that the SRTs who allegedly assaulted and maltreated him violated

his Fourth, Sixth, Eighth, Ninth, and Fourteenth Amendment rights. He argues that



       1 Doc. No. 25. The Court received the objections on March 4, 10 days after the statutory
deadline. See 28 U.S.C. § 636(b)(1). The plaintiff explained that the recent winter weather in Texas
may have delayed mail from the plaintiff’s jail. See Doc. No. 25 at 6. Due to these extenuating
circumstances, the Court chooses to accept the plaintiff’s objections as timely filed.
       2   Doc. No. 22.


                                                 1
  Case 3:20-cv-01787-X-BT Document 27 Filed 03/08/21                   Page 2 of 3 PageID 86



because the Court has not reviewed video of the incident, which would allegedly

reveal which SRTs violated these rights, the Magistrate Judge’s Findings and

Recommendation contain error. And he claims in conclusory fashion that the SRTs

conduct was not an isolated matter, and therefore can ground a municipal liability

claim.

         Nothing in the plaintiffs’ objections provides good reason to set aside the

Findings and Recommendation of the Magistrate Judge. The plaintiff never states

what municipal policy or custom caused his alleged constitutional injury, or shows

additional examples of similar activity that could constitute a pattern of behavior by

county employees. 3 And the plaintiff still provides no specificity as to which Dallas

County SRTs he wishes to sue. The Court therefore cannot issue process to these

John Doe defendants.

         After review, the Court finds that the Findings and Recommendation of the

Magistrate Judge are correct, and they are accepted as the Findings, Conclusions,

and Recommendation of the Court. All claims contained in the plaintiff’s complaint

against the Dallas County Jail are hereby DISMISSED WITH PREJUDICE. All

other claims contained in the complaint are hereby DISMISSED WITHOUT

PREJUDICE. All other pending motions are hereby DENIED AS MOOT.




        3 See Monell v. Dept. of Social Servs., 436 U.S. 658, 691 (1978) (requiring plaintiff to show

action was taken “pursuant to an official municipal policy” to state a claim under § 1983).


                                                 2
Case 3:20-cv-01787-X-BT Document 27 Filed 03/08/21   Page 3 of 3 PageID 87



    IT IS SO ORDERED this 8th day of March, 2021.




                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE




                                   3
